 1   ROBERT J. HANNA, Bar No. 66105
     robert.hanna@bbklaw.com
 2   SETH MEREWITZ, Bar No. 195982
     seth.merewitz@bbklaw.com
 3   MATTHEW L. GREEN, Bar No. 227904
     matthew.green@bbklaw.com
 4   Best Best & Krieger LLP
     655 West Broadway, 15th Floor
 5   San Diego, CA 92101
     Telephone: (619) 525-1300
 6   Facsimile: (619) 233-6118
 7   Attorneys for Plaintiff
     DIMENSION PROPERTIES, LLC
 8

 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12   DIMENSION PROPERTIES, LLC,                  Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14   v.                                          EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15   UNITED STATES OF AMERICA;                   RULE 26(f) CONFERENCE; ORDER
     and CITY OF SACRAMENTO,                     THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17

18

19

20
21

22

23

24

25

26
27

28
                                                             STIP. TO FURTHER EXTEND TIME
     60441.00054\31613341.1
                                                                      2:18-CV-01865-MCE-CKD
                                 1                                        RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (Doc. 1.)
                                 6            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
                                 9   within sixty (60) days of service of the Complaint. (Doc. 4 at 2:14-16.)
                                10            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
655 WEST BROADWAY, 15TH FLOOR




                                11   response to the Complaint. (Doc. 5.)
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12            WHEREAS, based on a service date of July 18, 2018, (Doc. 6), the United
        LAW OFFICES OF




                                13   States originally had until September 17, 2018, to respond to the Complaint pursuant
                                14   to Federal Rule of Civil Procedure 12(a)(2).
                                15            WHEREAS, in early August 2018, respective counsel for Dimension and the
                                16   United States began meeting and conferring regarding the action in an effort to reach
                                17   an amicable resolution of this matter.
                                18            WHEREAS, in light of the foregoing meet and confer efforts, and upon a
                                19   stipulation of the parties, the Court extended the time for the United States to respond
                                20   to the Complaint by sixty (60) days to November 19, 2018, and extended the deadline
                                21   for the parties to meet and confer as required by Federal Rule of Civil Procedure 26(f)
                                22   by ninety (90) days to December 17, 2018. (Doc. 8.)
                                23            WHEREAS, respective counsel for Dimension and the United States have
                                24   continued to engage in discussions aimed at reaching an informal resolution of this
                                25   matter, and they intend to continue doing so.
                                26            WHEREAS, in light of these ongoing settlement efforts, Dimension and the
                                27   United States agree (1) that the time for the United States to respond to the Complaint
                                28   should be further extended to January 22, 2019, and (2) that the deadline for the
                                                                                               STIP. TO FURTHER EXTEND TIME
                                      60441.00054\31613341.1
                                                                                                        2:18-CV-01865-MCE-CKD
                                 1   parties to meet and confer as required by Federal Rule of Civil Procedure 26(f) be
                                 2   further continued to February 25, 2019.
                                 3                                     STIPULATION
                                 4           IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 5   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of Best
                                 6   Best & Krieger LLP, and the United States, by and through its counsel of record,
                                 7   Joseph B. Frueh, Assistant United States Attorney, (1) that the United States shall
                                 8   have until January 22, 2019, to respond to the Complaint in the above-captioned
                                 9   action, and (2) that the parties shall have until February 25, 2019, to meet and confer
                                10   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP




                                     Dated: November 14, 2018         BEST BEST & KRIEGER LLP
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13
                                                                      By: /s/ Robert J. Hanna
                                14                                      ROBERT J. HANNA
                                                                        SETH MEREWITZ
                                15                                      MATTHEW L. GREEN
                                                                        Attorneys for Plaintiff
                                16                                      DIMENSION PROPERTIES, LLC
                                17   Dated: November 14, 2018
                                18
                                                                      By: /s/ Joseph B. Frueh (as authorized on 11/14/18)
                                19                                      JOSEPH B. FRUEH
                                20
                                                                        Assistant United States Attorney
                                                                        Attorneys for Defendant
                                21
                                                                        UNITED STATES OF AMERICA

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                                              STIP. TO FURTHER EXTEND TIME
                                     60441.00054\31613341.1                    -2-
                                                                                                       2:18-CV-01865-MCE-CKD
                                 1                                             ORDER

                                 2            Pursuant to the stipulation between the parties (ECF No. 9), the United States

                                 3   shall have until January 22, 2019 to respond to the Complaint in the above-captioned

                                 4   action, and the parties shall have until February 25, 2019 to meet and confer as

                                 5   required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.

                                 6            IT IS SO ORDERED.

                                 7   Dated: November 19, 2018

                                 8

                                 9

                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20
                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                                                  STIP. TO FURTHER EXTEND TIME
                                      60441.00054\31613341.1                      -3-
                                                                                                           2:18-CV-01865-MCE-CKD
